ON state’s motion for rehearing
BELCHER, Judge.
On appellant’s motion for rehearing his contention that the requisition of the Governor of Michigan was fatally defective because it failed to allege that he was present in Michigan at *12the time of the commission of the alleged crime, and that he thereafter fled from that state was errorously sustained.
The requisition was introduced in evidence and it certified that the complaint and warrant annexed thereto were authentic and they also were introduced in evidence.
The requisition recites “it has been represented to me that he has fled from the justice of this state.”
The complaint annexed to the requisition and certified as authentic and duly authenticated in accordance with the laws of Michigan, sworn to before a magistrate, alleges that “on or about the 16th day of December, A.D. 1957, at the Township of Commerce and in the County aforesaid, one Demetrios B. Tsermengas, Lowell Everett McComb alias Danny McComb and Thomas Douglas Smith alias Tommy Smith, defendant (s), did murder one George Kean.”
The requisition and the complaint sufficiently allege that the appellant was present in the demanding state at the time of the commission of the crime charged and had fled therefrom. The warrant referred to above was issued upon said complaint. The requisition, complaint and warrant authorized the issuance of the extradition warrant for the appellant by the Governor of Texas, Emmons v. State, 167 Tex. Cr. Rep. 544, 322 S.W. 2d 534.
The prior opinions on appellant’s motion for rehearing are withdrawn and the order granting such motion is set aside, the state’s motion for rehearing is granted, and the judgment remanding appellant to custody for extradition is again affirmed.
Opinion approved by the Court.